                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

CIVIL ACTION NO. 2:17-CV-13278 (WOB-DRG)
FREDRICK FREEMAN                                                               PETITIONER


VS.                     MEMORANDUM OPINION AND ORDER


PAT WARREN                                                                     RESPONDENT


                                         INTRODUCTION
       This matter is before the Court on Petitioner Fredrick Freeman’s second or successive

habeas petition brought pursuant to 28 U.S.C. § 2254 (the “Petition”). The import of the procedural

posture of this case cannot be overstated, and it is, in fact, determinative. For this reason, the Court

summarizes it now.

       It comes as no surprise, and is not disputed by the parties, that this Court’s review of

Freeman’s Petition is limited by the Antiterrorism and Effective Death Penalty Act (“AEDPA”),

the legislation Congress enacted governing a district court’s review of habeas petitions. AEDPA

provides procedural requirements a petitioner must satisfy before the Court can consider the merits

of any petitioner’s claim. It is further undisputed that these hurdles are even higher for a second

or successive habeas petition.

       This Court is confined to review first whether Freeman has satisfied these procedural

requirements before it can consider the merits of Freeman’s claims. Thus, this Court may not

independently analyze whether it believes Freeman’s state-court trial was unfair and base its

decision on this opinion. In fact, AEDPA prohibits the Court from engaging in any merits

analysis—unless and until Freeman satisfies the initial AEDPA procedural hurdles.
        For the reasons set forth below, this Court concludes that Freeman has failed to satisfy the

procedural hurdles imposed by AEDPA, and it therefore DENIES the Petition.

                                PROCEDURAL BACKGROUND

        This case’s procedural history is lengthy, beginning in 1986, but pertinent to understanding

the scope and limits of this Court’s review. Thus, the Court will dispense with its usual practice

of first reciting the factual background, and instead it will provide the facts as necessary throughout

its analysis.

A.      Freeman’s Conviction and Subsequent State Court Proceedings

        On November 5, 1986, at around 9:00 a.m., Scott Macklem was shot and killed in a parking

lot at St. Clair Community College in Port Huron, Michigan. Although no one actually witnessed

the murder, several witnesses saw a man in the parking lot where the murder occurred and then

one who appeared to be driving away from where Macklem fell after being shot. Ultimately, the

police arrested Freeman for Macklem’s murder. Freeman’s ex-girlfriend was dating Macklem at

the time he was murdered, and the prosecution’s theory was that Freeman murdered Macklem out

of jealousy. Freeman’s primary defense was an alibi defense--that he was in Escanaba, Michigan,

hundreds of miles away, at the time of the murder. As previous courts addressing Freeman’s

petitions have recognized, there was no direct evidence tying Freeman to the scene.               The

prosecution’s strongest evidence was the testimony of two witnesses who identified Freeman out

of a photographic line up, and whose descriptions were consistent with the testimony of other

witnesses from the scene. These eye witnesses also independently identified him at trial. This

testimony will be addressed in detail below.




                                                  2
 
        Freeman’s trial was lengthy, and both sides presented numerous witnesses. Ultimately, on

May 18, 1987, a jury convicted Freeman of first-degree murder. The trial court sentenced Freeman

to life in prison without the possibility of parole on August 3, 1987.

        Freeman timely appealed his conviction, which was denied by the appellate court, and the

Michigan Supreme Court ultimately denied Freeman’s application for leave to appeal, thus ending

his direct appeal. Freeman then filed his first motion for relief from judgment, which the trial court

denied on January 11, 2005. The Michigan Supreme Court denied leave to appeal on January 30,

2006.

B.      Freeman’s First Federal Habeas Corpus Petition

        Freeman then turned to the federal courts for relief. Although his petition was time-barred,

the district court granted relief finding that Freeman had provided sufficient new evidence to

undermine the confidence in the verdict, which equitably tolled the statute of limitations and

excused his procedural defaults. Freeman v. Trombley, No. 2:07-CV-10350, 2011 WL 61722

(E.D. Mich. Jan. 7, 2011). The “new” evidence Freeman presented included evidence that: (1) his

trial counsel was addicted to drugs at the time he represented Freeman; (2) an affidavit by Freeman

that he wanted to testify, but his counsel prevented him from doing so; (3) an affidavit from an

alibi witness (Freeman’s girlfriend at the time of the murder) that she was with him at the time of

the murder; and (4) evidence that the jailhouse informant, to whom Freeman had allegedly

confessed while both were in jail, had recanted his trial testimony. Having excused all procedural

defaults, the trial court addressed the merits of Freeman’s claims, finding that Freeman was entitled

to relief on three of his claims. The district court granted Freeman’s petition.

        On May 18, 2012, the Sixth Circuit reversed this decision. Freeman v. Trombley, 483 F.

App’x 51 (6th Cir. 2012). The Sixth Circuit concluded that Freeman did not meet his burden to


                                                  3
 
show he was entitled to equitable tolling because the evidence Freeman proffered as “new” was

not, in that it had been available to Freeman well before the statute of limitations ran for him to

file his petition.

        The Sixth Circuit also rejected Freeman’s argument that he was actually innocent, another

ground on which Freeman could have established he was entitled to equitable tolling. In analyzing

the district court’s actual innocence ruling, the Sixth Circuit considered “‘all the evidence, old and

new, incriminating and exculpatory,’ without regard to whether it would necessarily be admitted

under rules of evidence.” Id. at 56 (quoting House v. Bell, 547 U.S. 518 (2006)). The Court

recognized that its role was to determine whether Freeman had demonstrated that “more likely

than not, in light of the new evidence, no reasonable juror would find him guilty beyond a

reasonable doubt.” Id. at 57 (quotations and citations omitted). The Sixth Circuit examined each

of the pieces of “new” evidence Freeman offered to the trial court and ultimately rejected them.

         The Court first addressed the evidence that trial counsel had been addicted to drugs and

found that it did not support an ineffective assistance of counsel claim. The Court noted that

defense counsel mounted a vigorous defense on Freeman’s behalf. The Court also rejected

Freeman’s argument that trial counsel had prevented him from testifying, finding it to be

insufficient evidence to establish an ineffective assistance of counsel claim. The Court found

Freeman’s self-serving affidavit years after the fact insufficient to rebut the presumption that the

fact he did not testify was a knowing and voluntary waiver of a known right.

        Next, the Sixth Circuit considered the affidavit of Michelle Woodworth, who was

Freeman’s girlfriend at the time (and pregnant with their child), and who averred that she would

have testified that Freeman was with her the entire day of Macklem’s murder. The Court noted

that trial counsel had strategic reasons for not calling her, including that she initially lied to the



                                                  4
 
police that Freeman was not living with her, that her testimony could be used to support the

prosecution’s witnesses, and that several other independent witnesses would testify in support of

Freeman’s alibi defense. The Court recognized that Woodworth’s testimony became more

important when, on rebuttal, the prosecution offered the theory that Freeman could have made the

trip in a small plane, thus casting doubt on the alibi witnesses Freeman had offered. But the Court

still found that trial counsel’s decision not to call Woodworth was strategic, and further, the Court

concluded that her affidavit could not be found to clearly demonstrate Freeman’s innocence,

because the jury clearly rejected the testimony of Freeman’s other disinterested alibi witnesses.

The Court determined that the jury would have been just as likely, if not more likely, to reject

Woodworth’s testimony.

         Having rejected each of Freeman’s arguments in support of actual innocence, the Sixth

Circuit concluded that Freeman had failed to overcome the procedural defaults in his case and that

the trial court had thus erred in analyzing the merits of his claim. The Sixth Circuit reversed the

trial court’s order granting Freeman’s first petition.

C.       Newly Discovered Evidence

         On January 31, 2008, during the pendency of Freeman’s first habeas petition, his private

investigator discovered the five original mugshot photos used by the prosecution in the

photographic lineups conducted with the only two witnesses to have identified Freeman and

connected him to the scene of the murder. (Doc. 1 at 2-3.) On April 28, 2008, the investigator

also viewed the People’s Exhibit 26, which consisted of cropped versions of the original lineup

photos shown to the jury during trial. The prosecution presented the People’s Exhibit 26 to the

jury as a purported replica of the photos from which the witnesses made their identifications. (Id.

at 3.)



                                                  5
 
       Freeman’s present Petition is based on these photographs. He contends that the original

photographic lineup was unduly suggestive because his photograph was different from the fillers’

photographs in several ways. He further argues that People’s Exhibit 26, as presented to the jury,

cropped out several of the suggestive elements that were present in the initial lineups presented to

the witnesses, thus misleading the jury as to the reliability of the initial identifications. The Court

will discuss these alleged differences in detail in its analysis below.

       On January 20, 2012, Freeman filed a second motion for relief from judgment in the state

courts, arguing that based on this newly discovered evidence, relief was appropriate. (Id.) The

state trial court denied the motion without evidentiary hearing, but the Michigan Supreme Court

remanded for an evidentiary hearing. The hearing was held on March 12 and 13, 2014, and the

state court accepted testimony from several witnesses, including the original prosecutor, the

original defense attorney, and an expert on identifications.

       On November 10, 2014, the state court denied relief. The Michigan Court of Appeals

affirmed on different grounds not relevant to this Court’s present inquiry and analysis, and the

Michigan Supreme Court denied leave to appeal, ending the state court proceedings on Freeman’s

second collateral appeal on September 29, 2016.

E.     The Sixth Circuit Grants Motion for Second or Successive Habeas Petition
       In March 2017, as required by the AEDPA, Freeman sought the Sixth Circuit’s approval

to file a second or successive habeas petition. (Doc. 1-14, Sixth Circuit Decision, at 4.) In that

petition, Freeman sought to raise a Brady claim and an ineffective assistance of counsel claim, as

well as a freestanding claim of actual innocence. (Id.)

       As required when analyzing a request to file a successive habeas petition, the Sixth Circuit

examined whether Freeman made a prima facie showing that the petition contained a new claim

that relied upon new facts that “could not have been discovered previously through the exercise of

                                                  6
 
due diligence” and that, “if proven and viewed in light of the evidence as a whole, would be

sufficient to establish by clear and convincing evidence that, but for constitutional error, no

reasonable factfinder would have found the applicant guilty of the underlying offense.” (Id.)

(quoting 28 U.S.C. § 2244(b)(2), (b)(3)(C)).

       The Sixth Circuit concluded that Freeman had presented new facts that could not have

previously been discovered and that those facts would be sufficient to grant his habeas petition.

First, the court concluded that Freeman could not have discovered the uncropped photographs

through due diligence because the record demonstrated that he had been diligently attempting to

get them for years, and despite the prosecution allegedly making them available through its open

file policy, they were not discovered until 2008 by Freeman’s private investigator. (Id. at 5.) The

court concluded that Freeman’s inability to obtain the photographs called into question the

completeness of the prosecution’s file. (Id.) The court further concluded that Freeman’s showing

as to the fact that the uncropped photographs were “new” was satisfactory for purposes of both his

Brady and ineffective assistance of counsel claims.

       Next, the court considered whether Freeman satisfied his burden to show that his

allegations and supporting documentation “warrant[ed] a fuller exploration in the district court” as

to whether “absent the alleged constitutional violations, no reasonable juror would have found him

guilty of Macklem’s murder.” (Id.) (internal quotation and citation omitted). The court found that

Freeman had made this prima facie showing of a constitutional violation.

       As to his Brady claim, the court found that the uncropped photographs at least had some

impeachment value because they had several differences between Freeman’s photos and those of

the police fillers, differences which were not clear in the composite exhibit shown to the jury. (Id.

at 7.) Freeman submitted the testimony of an eyewitness expert who classified the photo array as



                                                 7
 
highly suggestive and opined that the differences could have affected the reliability of the

“eyewitness testimony.” (Id.) The court further concluded that the fact that the prosecution’s file

did not contain the uncropped photos showed that the prosecution suppressed them, even if

inadvertently. (Id.) Finally, the court found Freeman had satisfied his initial burden of showing

prejudice because, given the evidence against him at trial, evidence casting doubt on the testimony

of the only two individuals to place Freeman in Port Huron, when nine other witnesses placed him

hundreds of miles away, could have affected the jury’s final verdict. (Id.)

        As to his ineffective assistance of counsel claim, for similar reasons, the court concluded

that Freeman made his initial prima facie showing. The court concluded that, given the importance

of the witnesses’ identification to the prosecution’s case, further exploration was warranted as to

whether counsel’s behavior as to these photographs, specifically whether he failed to use them,

failed to attempt to suppress them, or failed to use them to impeach the witnesses, constituted

ineffective assistance of counsel. (Id. at 7-8.)

        The court further found that Freeman had made an adequate initial showing that, had he

had access to the original, uncropped photographs at trial, no reasonable factfinder would have

found him guilty. (Id. at 8.) The court noted that, although this standard was not difficult to meet,

there was no direct evidence linking Freeman to the crime, and only two witness placed him at the

scene—the same two who relied upon the potentially tainted photo array. (Id.) Moreover, there

were other facts which called into question the strength of the witnesses’ identification of Freeman.

(Id.)

        Finally, the court concluded that Freeman could not pursue a freestanding actual innocence

claim because such a claim was not recognized under habeas law. (Id. at 9.)




                                                   8
 
F.            Freeman’s Habeas Petition Before This Court

              Freeman now presents two claims for this Court’s review. First, he alleges the existence

of a “Brady violation for the prosecution’s failure to disclose the favorable and material evidence

of the original, uncropped photographs used in the photo lineups viewed by the two witnesses.”

(Doc. 1, Habeas Petition, at 9.) Second, and in the alternative, he alleges an “ineffective assistance

of counsel claim for failing to discover or use the original photographic array, if they were

available to trial counsel before trial.” (Id.)

                                                               DISCUSSION
              As noted at the outset, before this Court can consider the merits of Freeman’s claims

identified above, Freeman must satisfy AEDPA’s initial procedural requirements. So, before the

Court can consider any other issue, it must determine whether Freeman has satisfied the

requirements of Section 2244(b)(2)(B), as Freeman admits. Only if he does that can the Court

consider any other procedural issues implicated by his Petition, and then, if those are satisfied, the

Court can ultimately consider the merits of Freeman’s Petition.

A.            Section 2244(b)(2)(B) Standard

              Although the Sixth Circuit’s previous order concluded that Freeman had made a prima

facie showing to satisfy the requirements of section 2244(b)(2)(B), the parties agree that this

Court’s first step in its analysis of a successive habeas petition is to determine whether Freeman

has actually satisfied the requirements of section 2244(b)(2)(B).1 28 U.S.C. § 2244(b)(4); Tyler

v. Cain, 533 U.S. 656, 661, n.3, (2001) (recognizing that “to survive dismissal in district court, the

applicant must actually “sho[w]” that the claim satisfies the [2244(b)(2)(B) standard”).


                                                            
1
  Freeman contends that the fact that the Sixth Circuit took several months to render its decision entitles the opinion
to deference. The Court does not accept that the mere length of time taken to render the opinion entitles an opinion
to more deference, and the law is clear that this Court must independently examine that a petitioner has satisfied the
requirements of 2244(b)(2)(B).

                                                                   9
 
       To satisfy the requirements of section 2244(b)(2)(B), Freeman must show: (1) diligence,

i.e., that “the factual predicate for his claim could not have been discovered previously through the

exercise of due diligence,” 28 U.S.C. § 2244(b)(2)(B)(i), and (2) that “the facts underlying the

claim, if proven and viewed in light of the evidence as a whole, would be sufficient to establish by

clear and convincing evidence that, but for constitutional error, no reasonable factfinder would

have found the applicant guilty of the underlying offense.” 28 U.S.C. § 2244(b)(2)(B)(ii).

       Although Freeman must satisfy both elements of this test, because the Court concludes that

the second inquiry is determinative, it will analyze only that element, thus assuming diligence for

purposes of this opinion.

B.     Actual Innocence under Section 2244(b)(2)(B)(ii)

       The legal standard for section 2244(b)(2)(B)(ii) has been characterized as an “actual

innocence” standard. See e.g., Caldwell v. Lafler, No. 4:04-CV-133, 2008 WL 907536, at * 4–5

(W.D. Mich. Mar. 31, 2008); Lott v. Bagley, No. 1:04 CV 822, 2007 WL 2891272, at * 14 (N.D.

Ohio Sept. 28, 2007). That said, the standard set forth in section 2244(b)(2)(B)(ii) is different

from the actual innocence standard provided in Schlup v. Delo, 513 U.S. 298 (1995). Another

court in this Circuit has explained the difference as follows:

               In Schlup v. Delo, 513 U.S. 298, 115 S.Ct. 851, 130 L.Ed.2d 808 (1995),
       the Court held that “a credible showing of actual innocence was sufficient to enable
       a court to reach the merits of an otherwise procedurally-barred habeas petition.”
       Souter v. Jones, 395 F.3d 577, 588 (6th Cir. 2005) (citing Schlup, 513 U.S. at 317).
       Such a claim of actual innocence is “not itself a constitutional claim, but instead a
       gateway through which a habeas petitioner must pass to have his otherwise barred
       constitutional claim considered on the merits.” Souter, 395 F.3d at 588–89 (quoting
       Schlup, 513 U.S. at 315).

              To satisfy the Schlup actual innocence standard, a petitioner must
       demonstrate that “it is more likely than not that no reasonable juror would have
       found petitioner guilty beyond a reasonable doubt.” Souter, 395 F.3d at 590
       (quoting Schlup, 513 U.S. at 327). Moreover, “actual innocence means factual
       innocence, not mere legal insufficiency.” Souter, 395 F.3d at 588–89 (quoting

                                                 10
 
       Schlup, 513 U.S. at 327). Such a claim “requires petitioner to support his allegations
       of constitutional error with new reliable evidence-whether it be exculpatory
       scientific evidence, trustworthy eyewitness accounts, or critical physical evidence-
       that was not presented at trial.” Souter, 395 F.3d at 590 (quoting Schlup, 513 U.S.
       at 324). The Schlup Court further cautioned that “the actual innocence exception
       should remain rare and only be applied in the extraordinary case.” Souter, 395 F.3d
       at 590 (quoting Schlup, 513 U.S. at 321).

               In enacting the Anti–Terrorism and Effective Death Penalty Act
       (AEDPA), Congress “adopted a more stringent actual innocence exception” in
       the context of second or successive petitions such as [petitioner’s]. Souter, 395
       F.3d at 590 [footnote omitted]. First, Petitioner must establish that the factual basis
       for his [successive habeas] claim[s] could not have been discovered previously
       through the exercise of due diligence. See 28 U.S.C. § 2244(b)(2)(B)(i). This was
       not a requirement in the Schlup actual innocence analysis. Petitioner must also
       demonstrate not merely that “it is more likely than not” that no reasonable juror
       would have found him guilty, but instead Petitioner must establish by clear and
       convincing evidence that, but for constitutional error, no reasonable factfinder
       would have found him guilty. See 28 U.S.C. § 2244(b)(2)(B)(ii) (emphasis added).
       The Supreme Court has interpreted this provision as requiring a petitioner to
       demonstrate by clear and convincing evidence that he is innocent of the crimes for
       which he was convicted. Calderon, 523 U.S. at 558 (“a federal court can consider
       a claim presented in a second or successive application only if the prisoner shows,
       among other things, that the facts underlying the claim establish his innocence by
       clear and convincing evidence”).

Caldwell, 2008 WL 907536 at * 4–5 (emphasis added). See also Case v. Hatch, 731 F.3d 1015,

1037 (10th Cir. 2013) (observing that “[t]he Schlup standard appears to be more forgiving than

subparagraph [§ 2244(b)(2)](B)(ii), since it allows a broader range of evidence to be evaluated by

the court—old and new; admissible and inadmissible”).

       So, in analyzing whether Freeman has satisfied the “actual innocence” prong of

2244(b)(2)(B)(ii), this Court is “to look to the evidence the jury heard at trial, augmented by [the]

evidence [linked to the constitutional violations] and then make a probabilitstic determination

about what reasonable, properly instructed jurors would do.”             Davis v. Bradshaw, No.

1:14CV2854, 2016 WL 8257676, at *20 (N.D. Ohio June 16, 2016), report and recommendation

adopted, No. 1:14 CV 2854, 2017 WL 626138 (N.D. Ohio Feb. 15, 2017), aff'd, 900 F.3d 315 (6th



                                                 11
 
Cir. 2018) (internal quotations and citations omitted). “The Court's function is not to make an

independent factual determination about what likely occurred, but rather to assess the likely impact

of the evidence on reasonable jurors.” Id.

        Given this framework, this Court will now summarize the evidence adduced at trial, detail

the “newly discovered evidence” Freeman provides with his Petition, and then analyze the likely

impact this new evidence would have on reasonable jurors in light of the evidence presented at

trial. See id.

        1.       The Evidence Adduced at Trial

        As noted above, Freeman’s trial occurred during several weeks and both sides presented

numerous witnesses. Indeed, the trial transcript contains more than 2000 pages. The evidence

presented at trial can best be summarized as follows.

        Scott Macklem was killed on November 5, 1986 in the parking lot of St. Clair Community

College in Port Huron, Michigan, by a single shot from a shotgun. Freeman, 483 F. App'x at 53.

No one witnessed the murder and no physical evidence linked Freeman to the murder. Id. The

prosecution’s theory was that Freeman killed Macklem out of jealousy, because Freeman’s ex-

girlfriend, Crystal Merrill, went back to Macklem, her previous boyfriend, after Freeman’s

relationship with her ended. Id. However, Freeman and Merrill had dated for a period of only six

to eight weeks.

        The prosecution elicited testimony from Merrill about her relationship with Macklem,

other men, and ultimately Freeman for a six to eight-week period prior to her rekindling her

relationship with Macklem. Merrill testified in some detail about Freeman’s alleged association

with a ninja organization, his alleged use of certain ninja weapons, and his alleged rape of her on




                                                12
 
two separate occasions. The prosecution sought to prove that Freeman was a controlling and

abusive individual who ultimately killed Macklem because he could no longer have Merrill.

         In addition to Merrill’s testimony, the prosecution offered evidence of phone

conversations between Merrill and Freeman before and after the murder, during which he was

purportedly controlling and trying to obtain details about the murder, as well as focused on whether

Macklem’s murder had attracted press; the testimony of witnesses who placed Freeman at the

scene at or about the time of the murder; and the testimony of a jailhouse detainee, who testified

Freeman admitted to committing the murder. Id.

       Freeman defended against these allegations by offering an alibi. Id. at 54. Freeman

produced nine witnesses who testified they saw Freeman hundreds of miles away in Escanaba,

Michigan, on the day of the murder. Testimony established the drive between Port Huron and

Escanaba to be several hours such that, if the jury accepted the alibi witnesses’ testimony, Freeman

could not have made the drive to commit the murder. In rebuttal, the prosecution argued that

Freeman could have flown from Escanaba to Port Huron in sufficient time to commit the murder.

However, the prosecution offered no evidence that Freeman did, in fact, obtain a plane and fly.

Additionally, the police never recovered the murder weapon, nor did they ever locate the car that

was seen on the college campus (allegedly driven by Freeman) on the day of the murder.

       The prosecution offered the testimony of several witnesses who were at St. Clair

Community College on the day of the murder. These individuals testified to seeing a man fitting

the same general description at the college before and at the time of the murder. One of the

detectives testified that the eye-witness testimony was the primary basis for Freeman’s arrest

warrant. (Doc. 8-11 at 58.) Only two of these witnesses, Rene Gobeyn and Richard Krueger,

actually identified Freeman pretrial and at trial. A third witness, Kathleen Ballard, offered a



                                                13
 
description of the witness that was consistent with that offered by the other witnesses, but never

definitively identified Freeman. The testimony of these witnesses is critical to this Court’s analysis

and will be discussed in detail.

               a.      Rene Gobeyn

       At trial, Rene Gobeyn (“Gobeyn”) testified that he heard what sounded like a shot and a

couple of screams. (Doc. 8-11 at 172.) He testified it sounded like someone was joking around,

and so he initially thought little of it. (Id.) In the direction from where the sound came, Gobeyn

observed a small gold colored car driving in his direction. (Id. at 173.) Because he got a “weird

feeling,” Gobeyn carefully observed the driver of the car. (Id.) According to Gobeyn, the driver

had his head pointed down, but his eyes pointed up. (Id. at 174.) At trial, Gobeyn described the

driver as a

       white male. He was approximately 20-25 years old. He had a thin—it was—he had
       a full mustache, but the beard was thinner. . . . he had dark hair that was sticking
       out underneath the hat he was wearing. He was wearing a dark blue or black hat
       with a red trim, looked like a ski mask with the hole for the mouth, looked like there
       was a red trim around that. . . . . His face was exposed.

(Id. at 175.) Gobeyn also described that the driver was wearing a “green drab kind of army-style

jacket, and just the hat.” (Id. at 176.) Gobeyn testified that, when the driver drove by, it looked

like he was grinning or laughing. (Id. at 216). Gobeyn testified that he also looked at the license

plate. (Id. at 177.) After seeing the car drive away, he continued to class, and he saw an empty

parking space next to where Macklem was laying. (Id. at 179.)

       Later, Gobeyn went to the police department to review a photo lineup. (Id. at 181.) Gobeyn

testified the photo array had five photos in it, and he was able to identify the person he saw driving

the car. (Id.) He also testified at trial that the People’s Exhibit 26 as offered at trial was

recognizable and that he saw the photos from the People’s Exhibit 26 previously in the police



                                                 14
 
photo lineup. (Id.) Gobeyn identified the photo he picked in the photo array. (Id. at 182.) He

then testified that he came back to the police department to participate in an in-person lineup and

identified the person he saw driving the car the morning of Macklem’s murder. (Id.)

        However, Gobeyn’s identification was not without its weaknesses. First, Gobeyn admitted

that he knew two of the five people in the in-person lineup. (Id. at 183.) Second, the day of the

murder, Gobeyn pointed out someone in the parking lot that resembled the person he saw driving

the car that morning—someone who was not Freeman. (Id. at 195.) Additionally, by his own

admission, Gobeyn could not see much of the driver’s face because the driver had the hat pulled

down on his forehead, and the jacket’s collar was up. (Id.at 201.) Finally, following much police

investigation, it was determined that Gobeyn’s recollection as to the plate on the car was incorrect.

(Id. at 213.)

        Nonetheless, Gobeyn made an independent identification at trial. The prosecutor asked

Gobeyn: “[r]ecognizing Mr. Gobeyn, that there is a difference between the ability to describe

someone, and the ability to recognize someone, from all that you saw that day during this

encounter, do you feel that you would be able to recognize that person should you see him again?”

(Id. at 176-77.) Gobeyn responded that he could and then identified Freeman as the driver. (Id. at

177.)

                b.     Richard Krueger

        Richard Krueger also identified Freeman. Krueger testified that he pulled into the

community college’s parking lot at 8:00 a.m. on the morning of the murder, and he saw someone

standing in the shrubbery and bushes. (Doc. 8-12 at 55.) Krueger made eye contact with the

individual, who then tried to nonchalantly go into one of the buildings but could not because it was

an exit only door. (Id. at 57.) The individual then ran around the building, out of sight. (Id.)



                                                 15
 
Krueger described the individual as being male, in his twenties, with a beard, wearing a green

fatigue jacket, zipped up to the top, and he was wearing a watch cap, which is a knit cap without a

bill. (Id. at 58-59.) Krueger described the man as being very intense.

       Two days later, Krueger looked at a photo lineup. (Id. at 61-62.) During trial, Krueger was

shown the People’s 26, and the prosecutor asked “if the photographs in this exhibit number 26

appear to you to be the, perhaps enlarged versions, but the same faces and the same photographs

as those that you saw?” (Id. at 62.) Krueger responded “I wasn’t paying as much attention to the

ones that weren’t the full, you know, the face as you – the one that may be the face.” (Id.) Krueger

then described how he made the identification at the photo lineup:

       A. I did this (indicating), so that I would ignore the hair totally, and here was the
       watch cap as far as I was concerned.

       Q. Did that with each of the photographs you went through?

       A. I just went along and the eyes and the face and features and profile look –

       Q. Looked the same?

       A. The same.

(Id. at 63.) Krueger picked Freeman out of the photo lineup.

       A week or so later, Krueger participated in an in-person lineup at the department. (Id. at

63.) He could not feel confident about an identification at that time, and he described discomfort

during the process because of the heat, lights, and the presence of lots of people. (Id. at 63-64.)

In fact, he did not pick Freeman out of the lineup but instead picked out someone else. (Id. at 76.)

Defense counsel examined him in detail on this misidentification:

       Q. Did you not, in fact, pick out a subject by the name of James Loxton in position
       number six, and you based it on your particular look of this person’s eyes, the beard,
       and his darker complex?




                                                16
 
        A. . . . I would say that it would be the person on the end to the far right. Now, I
        don’t know his name. No one shared that with me.

        Q. And you don’t recall seeing the defendant in that lineup?

        A. My—my feeling on it was that somebody’s mother couldn’t have picked him
        out in that lineup.

(Id. at 79.)

        Krueger further explained why the lineup procedure made him uncomfortable:

        A. It seemed—first of all, it seemed inappropriate that I had to have the defense
        attorney there when I was in the lineup, watching a lineup. The second thing was,
        it was challenging me to the fact that he said, how the – now I cannot quote, I’m
        paraphrasing, please. He said well, how were the, like, how were the pictures
        presented to you? Well, I had indicated they were pictures, and he said was one of
        them kind of, you know, accented or, you know, drawn forward. To me that –it
        started to kind of get a little, you know, uneasy, because I – the five photographs
        were there. I picked out a photograph. That’s – that was what I had stated.

(Id. at 83.)

        Even though Krueger did not identify Freeman during the in-person lineup, he did identify

Freeman at the preliminary hearing as the person he saw that morning in the parking lot. And he

again independently identified Freeman at trial:

        Q. And I want to ask you further, whether based on what you saw in the parking
        lot that morning . . . and the contact that you had visually between one minute past
        eight and nearly a quarter past eight, do you feel that if you saw that individual
        again you would be able to recognize him?

        A. Yes, I feel that way.

        Q. Is that person in court today?

        A. He is.
        ...

        Q. And the person is seated here at the defense table, is that correct?

        A. That’s correct.



                                                   17
 
        Q. Is that the person that you saw in the parking lot that morning?

        A. To the best of my knowledge that’s the person I saw in there.


(Id. at 66.)
               c.      Kathleen Ballard

        Kathleen Ballard was also in the parking lot at the time of Macklem’s murder, and she

testified she heard what was ultimately determined to be the shot and that she heard someone

scream. (Doc. 8-12 at 21.) She thought it was a joke and did not believe anything was seriously

wrong. (Id.) She continued toward class. She observed a small, reddish tan colored car back out

of a spot and begin driving towards the exit, passing by her. (Id. at 23.) She could see the driver

was a white male, college-aged, and as he passed by her, she described that he attempted to hide

his face. (Id. at 24.) She could not see his face clearly but thought she saw him laughing, like he

had just played a joke. (Id. at 25.) She thought the car was driving faster than it should have been.

(Id. at 42.)

        A week and a half after the murder, Ballard participated in an in-person lineup. (Id. at 31-

32.) The lineup had five or six individuals, and Ballard could not identify one as the driver of the

car. (Id. at 32.) At trial, Ballard testified that one of the people in the lineup seemed kind cocky

or like he was not taking the lineup seriously, and Ballard connected that behavior to the driver’s

behavior. (Id.) Ballard described that the “body language and the attitude” were the same. (Id. at

33.) Ballard then connected that behavior to Freeman:

        Q. And I would ask you further, Miss Ballard, realizing that it may be possible for
        some people to say I’m positive a hundred percent, that’s the same person, and it
        may also be possible to say although I’m not a hundred percent positive, that there
        are comparisons or there are similarities or there are connections, physically, I
        would ask you whether the defendant charged in this case, Frederick Freeman, in
        fact, resembles the person that you saw driving that car in the parking lot?

        A. Yes, he does.

                                                 18
 
        Q. Are there any things that turn out to be differences? Are there any – any things
        that are not consistent or that are different from the appearance of the person that
        you saw driving that car and the appearance of this defendant in court, Frederick
        Freeman?

        A. No.

        Q. Does he, in fact, appear to be the same person?

        A. Yes.

(Id. at 34.)

        Ballard admitted on cross that, at the preliminary examination, she testified that she could

not identify the driver. (Id. at 35.) She also appeared to doubt her identification. (Id. at 48) (“I

did not see enough of the driver to positively—I didn’t have any picture in my mind even to pick

out anyone in the lineup and I never positively identified anyone.”)

        2.       Brady Evidence

        Next, the Court considers the evidence Freeman contends was wrongly kept from the jury

as a result of the alleged constitutional error.      Davis, 2016 WL 8257676, at *25. Section

2244(b)(2)(B) “imposes a strict standard restricting the kinds of evidence that federal courts may

consider when entertaining a state prisoner’s successive-petition claim.” Case, 731 F.3d at 1035.

Specifically, “the inquiry under subparagraph (B)(ii) excludes any consideration of evidence not

rooted in constitutional error at trial.” Id. “The factual universe does not encompass new facts that

became available only after trial and that are not rooted in constitutional errors occurring during

trial.” Id. at 1038.

        Here, Freeman identifies the five original photographs used in the photographic lineup with

Gobeyn and Krueger as being wrongfully withheld in violation of his constitutional rights. There

is no dispute that these photographs contain differences that do not appear in the photographs


                                                 19
 
contained within the People’s Exhibit 26, which was ultimately shown to the jury during trial. The

Sixth Circuit identified these differences as follows:

          Freeman’s photo features a striped background while the others have solid
          backgrounds; Freeman’s profile photo is of his left side, and the others are taken
          from the right; Freeman’s body is facing forward in his profile shot, and the other
          profile photos show the men turned to the side; both of Freeman’s photos include
          the police placard while the police fillers’ photos only have the police placard in
          the forward-facing photos; only Freeman’s placard bears the name of a city other
          than Port Huron; Freeman’s front-facing and profile photos are separated by a white
          gap, and the others were joined with no gap; and Freeman’s photograph bore the
          most recent date.

In re: Fredrick Freeman, No. 17-1280, at 6 (6th Cir. Oct. 2, 2017).

          Freeman has also submitted expert evidence as to the differences of these photographs. In

March 2014, the state trial court held an evidentiary hearing on Freeman’s claims pertaining to the

original photographs in conjunction with Freeman’s motion for relief from judgment. At this

hearing, Freeman offered testimony from an expert in eyewitness identification, Dr. Jennifer

Dysart:

          At the evidentiary hearing, Freeman sought to introduce the testimony by a
          psychologist specializing in eyewitness identification, Jennifer Dysart. The
          prosecution objected, but the trial court allowed Freeman to call Dysart in an offer
          of proof. Dysart testified that the differences between Freeman's mug shot and the
          filler mug shots resulted in the differences drawing attention to him. Dysart opined
          that the cumulative effect of these differences could have affected the reliability of
          Gobeyn and Krueger's identifications. Dysart characterized the lineup as “highly
          suggestive.” She further opined that the phenomenon of “mug shot commitment”
          made the initial identification most important. Ultimately, however, Dysart
          concluded that there was no way to know if the differences between the mug shots
          influenced Gobeyn and Krueger's identifications.

People v. Freeman, No. 311257, 2015 WL 4599481, at *3 (Mich. Ct. App. July 30, 2015).

          Freeman specifically asked Dr. Dysart whether the jury would have recognized the photo

lineup containing the original, uncropped photographs as suggestive:

          Q. So, had Mr. Freeman’s attorney had had enough information at trial to point out
          the differences between Exhibit 26 and the uncropped photographs used in the

                                                   20
 
        original photo lineup, would the differences between People’s Exhibit 26 and the
        uncropped photos have been obvious enough such that a jury would have
        recognized the uncropped photo array as suggestive?
        A. That’s a long question. I, I believe so, yes.
        Q. Can you please explain why that’s your opinion?
        A. Well the, the differences I think what they would recognize is that the suggestive
        elements, if you will, of the array that was viewed by the witnesses are no longer
        present in the – in People’s Exhibit 26. And so I think it’s correct that it may not
        take an expert to be able to recognize that there are substantial differences in
        People’s Exhibit 26, which minimized the suggestiveness of the actual photo array
        that was viewed by the witnesses.
(Doc. 8-28 at 170.)
        Dr. Dysart further opined that the jury was misled as to whether the original photographic

lineup was suggestive:

        Q. In your professional opinion was the jury misled by the differences as to whether
        or not Mr. Freeman was selected out of a suggestive photo lineup?

        A. Yes, I believe so.

        Q. Why is that your opinion?

        A. Because there was substantial differences in the two procedures essentially and
        the, the photo array that they viewed People’s Exhibit 26 did not have any of the
        suggestive elements essentially that were really attributed, only attributed to Mr.
        Freeman during the original array.

(Id. at 180.)
        The prosecutor from the trial, Robert E. Cleland, also testified at the hearing that defense

counsel was invited several times to review the file pursuant to his “open file” policy. Cleland

admitted that he used the People’s Exhibit 26, rather than the individual mug shots, because he

believed the cropped photos were less prejudicial. Freeman, 2015 WL 4599481, at *3.

        Freeman’s counsel explored whether Cleland believed that counsel would have used the

original photos at trial, in an attempt to discredit the People’s Exhibit 26:


                                                  21
 
       Q Would you not have worried that if you presented People's Exhibit 26 to the jury
       Mr. Dean would stand up and say: These are misleading photos ladies and
       gentlemen of the jury. Here are the actual photos from which my client was picked
       out. Look at the significant differences between my client and the others. Wouldn't
       you have been worried about that?

       A Absolute -

       Q If he, if he -

       A Absolutely not.

       Q All right. So that would have been fine with you if Mr. Dean had stood up and
       said: This is a misleading exhibit ladies and gentlemen of the jury?

       A And, and picked up these mug shots and showed them to the jury?

       Q Yes.

       A In turn?

       Q Yes.

       A Would I have been worried? I would have been worried in that event about
       ineffective assistance of counsel perhaps.

(Doc. 8-28 at 251.)

       Freeman’s trial counsel also testified at the hearing as to what his actions might have been

had he been aware of the original, uncropped photographs at the time of trial:

       Dean also testified at the hearing and explained that, before trial, he was looking
       for ways to discredit the eyewitness identifications. . . . . As part of an offer of proof,
       Dean testified that if he had seen the individual photographs, it is unlikely that he
       would have objected to the use of exhibit 26. He was not even sure what objection
       would have been viable. Dean's focus was on attacking Gobeyn's identification
       because it was allegedly tainted by hypnosis. Dean believed that one of the
       witnesses was impeachable because he picked out the wrong person at the corporeal
       lineup. Dean also testified that “had he seen the photographs” he would not have
       been upset with the cropping and mounting to create exhibit 26 because, in his
       opinion, the objectionable attributes had been removed.

Freeman, 2015 WL 4599481, at *3-4.




                                                   22
 
       Dean testified as to what he would have done if he had believed the witnesses were

subjected to a suggestive lineup:

       Q So Mr. Dean, if the one witness you're concerned about Mr. Gobeyn had been
       subjected to a suggestive first identification procedure that would have concerned
       you, right?

        A Yes, sir. That's a fair statement.

       Q And then you would have tried to suppress Mr. Gobeyn's testimony on that basis,
       right?

       A Had I felt that I -- you're, you're right I would have.

(Doc. 8-29 at 37.)

       3.      Analysis

       Upon careful consideration of the record, the Court cannot find that Freeman has satisfied

his burden under section § 2244(b)(2)(B)(ii). In order to clear this procedural hurdle and satisfy

section 2244(b)(2)(B)(ii), Freeman must show, by clear and convincing evidence, that all jurors

would have found him innocent if they had been presented with the original, uncropped

photographs. 28 U.S.C. § 2244(b)(2)(B)(ii); Davis, 2016 WL 8257676, at *20. So, the question

for this Court becomes whether, if the jurors had been presented with these photographs and

considered these photographs in addition to all other evidence presented at trial, they would have

found Freeman innocent.     Davis, 2016 WL 8257676, at *20. If the answer to this question is

“yes,” then Freeman has satisfied section 2244(b)(2)(B), and this Court may continue its analysis.

If the answer is “no,” the Court’s analysis must end and Freeman’s Petition must be denied.

       It is undisputed that Krueger and Gobeyn were the only witnesses to see the photo lineup,

initially identify Freeman from this lineup, and thus connect him to the scene. So, the question

becomes whether the original photographs used in the lineup, and the fact that they are different

from those actually presented to the jury in the People’s Exhibit 26, would have undermined these


                                                 23
 
identifications so as to cause the jury to discredit them and the testimony of these witnesses. For

the reasons that follow, the Court answers this question in the negative.

       First, it is questionable whether counsel would even have shown these photographs to the

jury. It is undeniable that showing the jury the original, uncropped photographs would have

potentially been more damaging, because it would have revealed to the jury that Freeman had been

arrested recently by a jurisdiction other than Port Huron. See Gross v. Burt, No. 06-10715-BC,

2008 WL 2478340, at *10 (E.D. Mich. June 16, 2008) (recognizing that an unedited mugshot was

“somewhat prejudicial” because “it suggested, at a minimum, that Petitioner had been arrested in

the past and was suspected of committing a crime”); see also Murray v. Superintendent, 651 F.2d

451, 454 (6th Cir.1981) (explaining that mugshot evidence is unfair and prejudicial because it

informs the jury that the defendant has a criminal record). Indeed, even the prosecutor, who is

currently a sitting federal judge, opined that showing the photographs to the jury would have raised

a question of ineffective assistance of counsel. (Doc. 8-28 at 251.)

       However, even if counsel had shown the original, uncropped photographs to the jury, the

Court cannot conclude that all jurors would have found Freeman not guilty based on this alone.

First, the photographs depict individuals with similar physical characteristics—a fact that Freeman

does not dispute. The photographs all show individuals of the same general age, with similar

weight, height, hair color, and facial hair. Thus, the subjects of the photographs are quite similar.

It is true that the photographs are different as to other peripheral factors, but these differences in

no way undermine or detract from the similarities between the physical characteristics of the

individuals. Freeman relies on Dr. Dysart in arguing that the photographs are so different that the

identifications are not credible, but the Court notes that the same types of differences identified by

Dr. Dysart could just have easily drawn attention to the second photograph in the lineup. This



                                                 24
 
filler had on a different type of shirt and the shortest hair. This is especially true because the

photographs were presented sequentially, not simultaneously, and the second photograph came

before Freeman’s photograph. Nonetheless, both Gobeyn and Krueger identified Freeman. Thus,

the Court is unpersuaded that the differences identified by Dr. Dysart would have had the impact

on the jury Freeman posits.

        Second, Freeman cannot show that these photographs would have affected the jury’s view

of the eyewitness testimony at all, let alone by clear and convincing evidence. Despite Dr. Dysart’s

testimony as to the differences between Freeman’s photograph and the others, even Dr. Dysart

admitted that it was impossible to know if the differences between the mug shots influenced

Gobeyn and Krueger's identifications. And the witnesses’ testimony suggests that it would not

have.    Krueger’s testimony demonstrated that he disregarded all external factors on the

photographs but for the subject’s face. He covered up the hair so that his focus was on the eyes.

Thus, the differences Freeman points to, which relate entirely to the background and other

peripheral factors, but not the face, would not have appeared to affect Krueger’s identification.

Additionally, Gobeyn’s testimony was consistent throughout in that he identified Freeman on three

separate occasions. So, even if the jury disregarded his initial identification, Gobeyn still identified

Freeman from the in-person lineup and at trial.

        Third, all witnesses had weaknesses in their credibility and testimony, which were fully

explored by counsel at the time of trial, and the jury nonetheless credited their testimony. Gobeyn

knew some of the individuals in the in-person lineup;2 Krueger did not consistently identify

Freeman; and Ballard never actually identified Freeman, except for maybe at trial. Yet, despite


                                                            
2
   Although Freeman emphasizes that Gobeyn was hypnotized after the incident in an attempt to strengthen
his memory, this fact is irrelevant to this analysis. The jury was not aware of this hypnosis, and so it could
not have affected the jury’s analysis. As such, it does not affect this Court’s analysis now.

                                                     25
 
these vulnerabilities, the jury still credited the identifications and, in combination with other

evidence, rejected Freeman’s alibi evidence and found him guilty of the murder. It appears

unlikely that the differences in the original, uncropped photographs would have completely

undermined Gobeyn’s and Krueger’s testimony, more so than the other vulnerabilities, such that

the jury would have disregarded their testimony.

        Finally, even if the jury had been affected by the original, uncropped photographs, and

these photographs had cast doubt upon the initial identification, both Gobeyn and Krueger

independently identified Freeman at trial. The prosecutor specifically framed his questions to

Gobeyn and Krueger to ask for an independent identification—asking them to consider only what

they saw on the day of the murder in making the identification. Both unequivocally identified

Freeman. Thus, even if the jury believed that the original, uncropped photographs tainted the

initial identification, the identification at trial is separate and without any such flaw.

        Indeed, under Sixth Circuit law, this independent identification is determinative. In Keith

v. Bobby, the Sixth Circuit considered the petitioner’s request to file a successive habeas petition

when the petitioner offered evidence to attack the credibility of an eyewitness identification. 551

F.3d 555 (6th Cir. 2009). In that case, the petitioner was convicted of a triple murder and sentenced

to death. Id. at 556. The state argued that petitioner was a local drug dealer indicted as a result of

a police raid and that the petitioner had killed two women and a child as retaliation against a man

whose cooperation facilitated the raid resulting in the petitioner’s arrest. Id. Two victims of the

shooting survived and testified at trial, and another eyewitness also connected the petitioner to the

scene. Id. Circumstantial evidence including spent gun casings and a car the petitioner was known

to drive also connected the petitioner to the scene. Id.




                                                   26
 
       In his petition to file a second or successive habeas petition, that petitioner relied on a

Brady evidence argument. Id. First, he pointed to a statement from a witness at petitioner’s trial

that he, not petitioner, had been offered payment to carry out the retaliation. Id. Second, he

introduced evidence that a nurse who was incorrectly identified during police testimony (and thus

could not be originally located), and who allegedly told the police that a survivor identified

petitioner as the shooter, was later properly identified and supplied an affidavit that she had never

heard the survivor identify the petitioner or anyone else. Id. The petitioner thus argued that this

new evidence “undermine[d] the credibility of this police testimony and, therefore, its ability to

corroborate the in-court eyewitness account provided by [the survivor].” Id. at 558.

       The Sixth Circuit found this evidence insufficient to satisfy even the prima facie standard

required to file a second or successive habeas petition. Id. The court first noted that “it is a stretch

to say that the fact that another person had a motive and that an eyewitness’s original identification

may have occurred during a police interview and not independent of it could constitute clear and

convincing evidence that no reasonable fact finder could have returned a guilty verdict.” Id. The

Court then recognized that the prima facie standard was “lenient,” but even so, the petitioner had

not made a sufficient showing because the new evidence did not contradict any evidence that

directly proved the petitioner’s guilt. Id. The Court recognized that even accepting “at full value”

that someone else had a motive and that someone may have testified incorrectly as to the

circumstances of an initial identification and thus would not corroborate later testimony did “not

mean that no reasonable fact finder would find [petitioner] guilty.” Id.

       The Court then considered the new evidence in light of the evidence on the whole and

found it to be “particularly lacking.” Id. The Court recognized that the new evidence did not

contradict any evidence of the case. Id. at 559. The Court noted that, at most, the evidence



                                                  27
 
introduced doubt but did not foreclose petitioner’s guilt. Id. With regard to the identification

evidence, the Court specifically noted that “even where a witness’s initial identification is

impliedly suspect, as Keith alleges here, our system of adjudication permits subsequent

identifications on the strength of the witness’s ability to observe the criminal independent of the

circumstances of the first identification.” Id. (citing Neil v. Biggers, 409 U.S. 188, 198-99 (1972)).

The Court admitted that the new evidence made his later eyewitness testimony “marginally less

credible” but disagreed that it was “a fatal blow.” Id. The Court concluded that “[e]ven if the

implication of [petitioner’s] evidence is accepted, [the survivor’s] in-court eyewitness testimony

still strongly supports [petitioner’s] guilt.” Id.

        A similar analysis applies here. Petitioner’s new evidence challenges only the initial

identification by Gobeyn and Krueger—only the identification made in the photographic lineup.

But Gobeyn and Krueger both identified Petitioner again. Gobeyn identified Petitioner during the

in-person lineup and at trial, and Krueger also identified Petitioner at trial. And the identifications

made at trial were independent of the lineups. The prosecutor was careful in his questioning to

limit the in-court identification to the witness’s memory of the events observed on the day of the

crime. Accordingly, the in-court identification was not tainted by any purported error in the

photographic identification.      As the Keith court recognized, while the challenge to the

photographic lineup may cast doubt on the identification, it is not strong enough to constitute clear

and convincing evidence that no reasonable juror could find Petitioner guilty. See Keith, 551 F.3d

at 559 (citing Sawyer v. Whitley, 505 U.S. 333, 349 (1992) (“[T]his sort of latter-day evidence

brought to impeach a prosecution witness will seldom, if ever, made a clear and convincing

showing that no reasonable juror would have believed the heart of [the witness’] account of

petitioner’s actions.”))



                                                     28
 
       Finally, the evidence Freeman points to is not actually exculpatory. Indeed, it does not

show that Freeman is innocent at all. Instead, it relies on technicalities in the original photographs

used in the photographic lineup in an attempt to impeach two separate witnesses’ identification of

Freeman. At most, it is impeachment evidence, but impeachment evidence is simply insufficient

to satisfy the clear and convincing evidence standard. Sawyer, 505 U.S. at 349 (“[T]his sort of

latter-day evidence brought to impeach a prosecution witness will seldom, if ever, made a clear

and convincing showing that no reasonable juror would have believed the heart of [the witness’]

account of petitioner’s actions.”)

       So, while the Court recognizes that the original, uncropped photographs may have cast

some doubt on the strength of the original identifications, it cannot find that this evidence would,

by clear and convincing evidence, have caused all jurors to find Freeman not guilty.

       Freeman’s arguments to the contrary fail. Importantly, Freeman asks this Court to consider

evidence in addition to the original, uncropped photographs in determining whether the jury would

have found him not guilty, including the “other acts” evidence, the alibi witnesses, the proffered

testimony of Woodworth, and the recantation of the jailhouse informant. Indeed, much of

Freeman’s argument is based on the evidence that was previously presented in his first habeas

petition. As set forth above, the Court’s analysis is limited to only the Brady evidence, in addition

to the evidence actually presented at trial. Davis, 2016 WL 8257676, at *20. Moreover, the

evidence on which Freeman relies was considered and rejected by the Sixth Circuit when it

reversed the district court’s decision conditionally granting his first habeas petition. So, even if

this Court could consider the evidence Freeman asks it to, it could not find such evidence indicative

of a not guilty jury verdict when the Sixth Circuit previously found just the opposite.




                                                 29
 
       To the extent that Freeman argues that had he had the original, uncropped photographs he

would have been able to exclude Gobeyn’s and Krueger’s testimony because it was the result of

an unduly suggestive lineup, this argument fails.

       The Michigan Court of Appeals addressed this argument:

       A photo lineup is constitutionally infirm “when it is so impermissibly suggestive
       as to give rise to a substantial likelihood of misidentification.” People v. Henry
       (After Remand), 305 Mich.App 127, 160–161; 854 NW2d 114 (2014) (quotation
       marks and citation omitted). “The suggestiveness of a photographic lineup must be
       examined in light of the totality of the circumstances.” Id. In general, a
       photographic lineup is not unduly suggestive if it includes some photographs that
       are fairly representative of a defendant's physical features and sufficient to
       reasonably test the identification. People v. Kurylczyk, 443 Mich. 289, 304; 505
       NW2d 528 (1993). At the evidentiary hearing it was established that the actual
       photographs do not currently appear as they looked at the time of trial. In any event,
       a review of the copies confirms that all of the subjects are Caucasian males of
       roughly the same age. Each man has a moustache and mid-length darkish hair. Four
       of the subjects, including Freeman, are wearing plaid button-down shirts. Only one
       of the filler photographs depicts the subject in a dark t-shirt. All five subjects are
       seen with a jail placard around his neck. The photographs establish a fairly
       representative sampling of Freeman's physical features. Nothing in the photographs
       appears to single him out from the other subjects.

Freeman, 2015 WL 4599481, at *9.

       This Court agrees. “The Supreme Court has held that an identification violates a

defendant's right to due process where the identification procedure was so unnecessarily suggestive

as to run the risk of irreparable mistaken identification.” Howard v. Bouchard, 405 F.3d 459, 469

(6th Cir. 2005) (citing Stovall v. Denno, 388 U.S. 293, 301-02, 87 S.Ct. 1967, 18 L.Ed.2d 1199

(1967); Neil v. Biggers, 409 U.S. 188, 93 S.Ct. 375, 34 L.Ed.2d 401 (1972)). “It is the likelihood

of misidentification which violates a defendant's right to due process.” Id. (quoting Neil, 409 U.S.

at 198).

       As discussed above, and recognized by the Michigan Court of Appeals, the photographs

contained individuals with similar characteristics to Freeman, and Freeman’s own expert testified


                                                30
 
that it was unknown whether the differences actually affected the identification. Thus, Freeman

has not shown that the lineup was unduly suggestive, and so he has failed to show that the

testimony would have been suppressed.

       For all of these reasons, the Court concludes that Freeman has failed to carry his burden to

establish the requirements under section 2244(B). As such, it does not reach the other procedural

issues raised by Respondent or the merits of Freeman’s claims.

       C.      Certificate of Appealability

       A district court must decide whether a certificate of appealability (“COA”) should issue

when it enters a judgment adverse to a petitioner. Rules Governing 2254 Cases, Rule 11(a). A

COA should issue if a petitioner has demonstrated a “substantial showing of a denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2). When a court has rejected a petitioner’s claims on

the merits, the requisite substantial showing is satisfied when the petitioner demonstrates that

reasonable jurists would find the district court’s assessment of the constitutional claim debatable

or wrong. See Slack v. McDaniel, 529 U.S. 473, 484 (2000). When a court has denied the claims

on procedural grounds, without analyzing the underlying constitutional claims, “a COA should

issue when the prisoner shows, at least, that jurists of reason would find it debatable whether the

petition states a valid claim of the denial of a constitutional right and that jurists of reason would

find it debatable whether the district court was correct in its procedural ruling.” Id.

       Here, the Court will not issue a COA. Although, as noted above, the Court may have

decided the merits of Freeman’s case differently, Freeman did not satisfy the procedural

requirements for the Court to reach the merits of his claims. Thus, the question is whether the

Court finds, based on the above standard, that a COA should issue as to whether Freeman satisfied

the procedural hurdle. Freeman cannot show that it is debatable whether his petition states a valid



                                                 31
 
claim of the denial of a constitutional right, as he has not shown that the photographic lineup was

constitutionally defective or that the photographic lineup was material under Brady, nor that

reasonable jurists would find it debatable whether the Court’s procedural ruling is correct.

Freeman simply did not satisfy the high procedural hurdles necessary for his Petition to be

considered.

       Therefore, this Court will not issue a COA.

                                         CONCLUSION
       For the reasons set forth above, the Court concludes that Freeman has failed to carry his

burden under section 2244(b)(ii). That is, Freeman has failed to show by clear and convincing

evidence that no reasonable juror would have found him guilty if the jurors would have been

presented with the original, uncropped photographs and had been able to consider that evidence

along with the other evidence presented at trial. 28 U.S.C. § 2244(b)(2)(B)(ii). As such, the Court

cannot consider any further procedural arguments or the merits of Freeman’s claims regarding the

fairness of his underlying trial. The Court’s hands are simply tied.

       Accordingly, IT IS ORDERED that Freeman’s Petitioner for Writ of Habeas Corpus be,

and is hereby, DENIED WITH PREJUDICE, and a Certificate of Appealability be DENIED.

A separate judgment shall enter in favor of Respondent concurrently herewith.

       Dated this 8th day of February, 2019.




                                                32
 
